Order filed August 12, 2013




                                               In The

                             Fourteenth Court of Appeals
                                       NO. 14-12-00102-CR


                      SEDRICK DOMONIQUE HAYWOOD, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                            On Appeal from the 176th District Court
                                    Harris County, Texas
                                Trial Court Cause No. 1258266

                                              ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #30 and #31.

      The clerk of the 176th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #30 and #31, on or before August 19, 2013. The Clerk of this court
is directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of
State's Exhibits #30 and #31, to the clerk of the 176th District Court.



                                                PER CURIAM